                                                                                                                  1 Anthony S. Petru, Esq. (State Bar No. 91399)
                                                                                                                      Carole M. Bosch, Esq. (State Bar No. 239790)
                                                                                                                  2 HILDEBRAND, McLEOD & NELSON LLP
                                                                                                                      Westlake Building
                                                                                                                  3 350 Frank H. Ogawa Plaza, 4th Floor
                                                                                                                      Oakland, CA 94612
                                                                                                                  4 TEL: (510) 451-6732
                                                                                                                      FAX: (510) 465-7023
                                                                                                                  5
                                                                                                                      Attorney for Plaintiff
                                                                                                                  6 ARTHUR JACQUEZ

                                                                                                                  7

                                                                                                                  8                              UNITED STATES DISTRICT COURT
                                                                                                                  9                 EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO
                                                                                                                 10

                                                                                                                 11   ARTHUR JACQUEZ,                            )         CASE NO. 2:18-CV-02825-JAM-CKD
HILDEBRAND, MCLEOD & NELSON, INC.




                                                                                                                                                                 )
                                                                                                                 12                      Plaintiff,              )         STIPULATION OF DISMISSAL
                                                       350 FRANK H. OGAWA PLAZA, FOURTH FLOOR




                                                                                                                                                                 )         AND ORDER
                                                                                                                 13   vs.                                        )
                                                             OAKLAND CALIFORNIA 94612-2006




                                                                                                                                                                 )         [FRCP 41(A)]
                                    ATTORNEYS AT LAW
                                                                  WESTLAKE BUILDING




                                                                                                                      UNION PACIFIC RAILROAD                     )
                                                                                                (510) 451-6732




                                                                                                                 14
                                                                                                                      COMPANY, a corporation,                    )         Judge: The Honorable John A. Mendez
                                                                                                                 15                                              )
                                                                                                                                         Defendant.              )
                                                                                                                 16                                              )
                                                                                                                 17
                                                                                                                                  Plaintiff ARTHUR JACQUEZ and Defendant UNION PACIFIC RAILROAD
                                                                                                                 18
                                                                                                                      COMPANY by and through their respective counsel of record, hereby stipulate pursuant to
                                                                                                                 19
                                                                                                                      Federal Rule of Civil Procedure 41(a)(1)(ii), that this action be dismissed with prejudice as
                                                                                                                 20
                                                                                                                      to all claims, causes of action, and parties, with each party bearing their own attorneys’
                                                                                                                 21
                                                                                                                      fees and costs.
                                                                                                                 22
                                                                                                                      DATED: May 15, 2019
                                                                                                                 23                                                  HILDEBRAND, McLEOD & NELSON LLP
                                                                                                                 24

                                                                                                                 25                                                  By:     /s/ Carole M. Bosch
                                                                                                                                                                             ANTHONY S. PETRU
                                                                                                                 26                                                          CAROLE M. BOSCH
                                                                                                                                                                             Attorneys for Plaintiff
                                                                                                                 27                                                          ARTHUR JACQUEZ
                                                                                                                 28                                                  1
                                                                                                                      Stipulation for Dismissal and Order
                                                                                                                      2:18-CV-02825
                                                                                                                  1   DATED: May 15, 2019
                                                                                                                                                                    FISHER & PHILLIPS, LLP
                                                                                                                  2

                                                                                                                  3                                                 By:    /s/ Danielle H. Moore
                                                                                                                                                                           DANIELLE HULTENIUS MOORE
                                                                                                                  4                                                        ADAM F. SOUSTCHER
                                                                                                                                                                           Attorneys for Defendant
                                                                                                                  5                                                        UNION PACIFIC RAILROAD
                                                                                                                  6

                                                                                                                  7
                                                                                                                                                            ORDER OF DISMISSAL
                                                                                                                  8
                                                                                                                                  PURSUANT TO the stipulation of the parties under Federal Rule of Civil
                                                                                                                  9
                                                                                                                      Procedure 41(a)(1)(ii),
                                                                                                                 10
                                                                                                                                  IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS, DISMISSED
                                                                                                                 11
HILDEBRAND, MCLEOD & NELSON, INC.




                                                                                                                      WITH PREJUDUDICE as to all claims, causes of action, and parties, with each party
                                                                                                                 12
                                                       350 FRANK H. OGAWA PLAZA, FOURTH FLOOR




                                                                                                                      bearing their own attorneys’ fees and costs. The Clerk is directed to close this file.
                                                                                                                 13
                                                             OAKLAND CALIFORNIA 94612-2006




                                                                                                                                  Entered this 15th day of May, 2019.
                                    ATTORNEYS AT LAW
                                                                  WESTLAKE BUILDING


                                                                                                (510) 451-6732




                                                                                                                 14

                                                                                                                 15
                                                                                                                                                               /s/ John A. Mendez_________________________
                                                                                                                 16                                            THE HONORABLE JOHN A. MENDEZ
                                                                                                                 17                                             UNITED STATES DISTRICT COURT JUDGE

                                                                                                                 18

                                                                                                                 19

                                                                                                                 20

                                                                                                                 21

                                                                                                                 22

                                                                                                                 23

                                                                                                                 24

                                                                                                                 25

                                                                                                                 26

                                                                                                                 27

                                                                                                                 28                                                 2
                                                                                                                      Stipulation for Dismissal and Order
                                                                                                                      2:18-CV-02825
